DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2017/045747 filed 12/20/2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-010648 filed 1/24/2017, which papers have been placed of record in the file.  
Claims 1-18 are pending. 


Claim Objections

Claims 1-18 are objected to because of the following informalities:  
Claim 1 recites ….mainly a vinyl aromatic… and …mainly conjugated diene compound…. Claims 2, 4 also recite …mainly… The term “mainly” is not specifically defined by the specification, and while not indefinite, it appears Applicant could clarify the record to what one skilled in the art would consider mainly, and/or amend the claims. For searching purposes, the broadest reasonably interpretation of mainly includes more than anything else. 
Claims 3, 5-9 are subsumed by this objection because of their dependence. 
Appropriate correction and/or clarification is required.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/159912.
While WO 2015/159912 is being utilized for date purposes, the US equivalent (US 2017/0029614) herein “Yagi” is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claim 1: Yagi is directed to a thermoplastic elastomer composition comprising:
100 part by mass of a hydrogenated block copolymer (a) 
3-50 parts of a polypropylene resin (b)
5-100 parts of a polyphenylene ether resin (c)
500-200 parts by mass of a non-aromatic softener (d)
The hydrogenated block copolymer (a) contains a hydrogenated block copolymer (a-1) obtained by hydrogenating a block copolymer that contains at least one polymer block A1 containing vinyl aromatic hydrocarbon monomer unit as a primary component and at least one polymer block B containing a conjugated diene compound monomer unit.
The weight average molecular weight of the hydrogenated block copolymer (a-1) is from 140,000-350,000.
	The vinyl aromatic hydrocarbon compound monomer units in the hydrogenated block copolymer a-1 is from 26-70% by mass ([0030]). 
	Example 1 comprises:
100 parts hydrogenated block copolymer (a) 
	30 parts polypropylene resin (b)
	30 parts polyphenylene ether resin (c); and
	150 parts non aromatic rubber softener (d), wherein

	The number average molecular weight of the copolymer was 206,000, polystyrene block was 30,000 and a molecular weight distribution of 1.05 ([0230]). It follows the weight average molecular weight of the hydrogenated block copolymer 1,3-butadiene is 1.05(206,000 – 30,000) = 184,000. 
	A content of all vinyl aromatic hydrocarbon compound monomer units in the hydrogenated block copolymer is 30% by mass ([0230). 
	Regarding claim 2: The hydrogenated block copolymer (a) comprises:
The hydrogenated block copolymer (a) contains a hydrogenated block copolymer obtained by hydrogenation, the hydrogenated block copolymer comprising at least one polymer block comprising mainly a vinyl aromatic hydrocarbon monomer unit of styrene and at least one polymer block comprising mainly conjugated diene compound monomer unit of 1,3-polybutadiene. 

The vinyl bond content before hydrogenation in polybutadiene blocks (equivalent to all vinyl aromatic hydrocarbon compound monomer units in the hydrogenated block copolymer a-2) of 35 mass %. ([0230]). Further, the vinyl aromatic hydrocarbon compound monomer units is 10-25% by mass in the hydrogenated block copolymer a-2 ([0090]). 
The mass ratio of the hydrogenated block copolymer a-1 to the hydrogenated block copolymer a-2 is from 70/30 to 95/5 ([0030]). 
Regarding claim 4: The hydrogenated block copolymer A1 has at least two block polymer blocks A and at least two polymer blocks B1 comprising mainly a conjugated diene compound monomer unit ([0030]). 
At least one of the polymer blocks of the block copolymer has a polymer block at the end is from 0.5 to 9% by mass, including the hydrogenated bloc copolymer A-2 ([0031]). 
Regarding claim 5: The hydrogenated block copolymer (a-1) has a vinyl bond content before hydrogenation in the conjugated diene monomer unit of 30% by mol to 60% by mol ([0030]). 
Regarding claim 6: A reduced viscosity of the polyphenylene ether resin (c) is from 0.15 to 0.70 dL/g. ([0031]).
Regarding claim 7: The non-aromatic softener (d) is a non-aromatic softener (d-1) having a kinematic viscosity at 40° C. of from 300 to 400 mm2/sec. ([0031]).
Regarding claim 8: The non-aromatic softener (d) is a non-aromatic softener (d-2) having a kinematic viscosity at 40° C. of 100 mm2/sec or less.
Regarding claim 9: The mass ratio ((d-1)/(d-2)) of the non-aromatic softener (d-1) and the non-aromatic softener (d-2) is from 30/70 to 60/40, and
total content of the non-aromatic softener (d-1) and the non-aromatic softener (d-2) is from 100 to 200 parts by mass relative to 100 parts by mass of the hydrogenated block copolymer (a). ([0032]-[0033]).
Regarding claim 10: The number average molecular weight Mn(A1') of a block chain of a polymer block Al' that has the greatest number average molecular weight among the polymer blocks Al is from 10,000 to 50,000 ([0061]) and  
the number average molecular weight Mn(c) of the polyphenylene ether resin (c) is from 1,000 to 50,000, and 
Mn(A1')/Mn(c)=1.2-3.0. ([0033]-[0035]).
Regarding claim 11: The working examples have a shore A hardness of less than 50 (Tables 1-2, 4-6) and 

However, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I). In the present case, the claimed composition is anticipated by Yagi, and therefore claim 17 cannot be rendered patentable. 
Further, products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01(II). In the present case, the composition is identical to that of the claimed invention, as discussed previously. Therefore, the properties are inherent. 
Regarding claim 12: The composition further comprises 
an inorganic filler (f) at a quantity of from 3 to 100 parts by mass relative to 100 parts by mass of the hydrogenated block copolymer (a). ([0035]).
Regarding claim 13: The inorganic filler (f) include talc, calcium carbonate, silica, titanium oxide, magnesium oxide, zinc oxide ([0149]).
Regarding claim 16: A stopper comprising the thermoplastic elastomer composition is disclosed (equivalent to a plug body).
Regarding claim 17: Example 1 comprises:
100 parts hydrogenated block copolymer (a) 
	30 parts polypropylene resin (b)
	30 parts polyphenylene ether resin (c); and
150 parts non aromatic rubber softener (d),
Yagi does not mention a light transmittance is 0% after preparing a disk-shaped article of 20 mm in a diameter and 4 mm in thickness from the plug body and then heating the disk shaped article at 121 C for 10 minutes while the disk shaped article is fitted into a jig or a lid body of a container of 20 mm in inside diameter and 3.5 mm in inside thickness and then stucking a resin needle having a maximum diameter of 5 mm into the disk shaped article and removing therefrom. 
However, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I). In the present case, the claimed composition is anticipated by Yagi, and therefore claim 17 cannot be rendered patentable. 
Further, products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 
Regarding claim 18: A container comprising the plug body stopper is disclosed throughout. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi.
	Regarding claim 3: The vinyl bond content before hydrogenation in the conjugated diene compound monomer units in the hydrogenated block copolymer (a-2) is preferably 40-60 mol% ([0090]). 
While Yagi doesn’t mention a vinyl bond content of 63% by mol to 95% by mol, the vinyl bond content in Yagi is close enough that one skilled in the art would expect them to have the same properties. Specifically, there is no evidence to suggest that a 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
	Therefore, a prima facia case of obviousness is provided by Yagi. 


	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi as applied to claim 12 above, and further in view of I et al. (US 2013/0231430). 
Regarding claim 14: Yagi doesn’t mention the inorganic filler is surface treated. 
I is directed to a thermoplastic elastomer composition used to make parts for medical equipment, comprising a block copolymer and an inorganic filler. Suitable fillers include the same as that in Yagi, i.e. talc, silica, calcium carbonate, zinc oxide, and titanium oxide. The filler is surface treated with a surface treatment agent such as silane coupling agents, titanate coupling agents, aliphatic carboxylic acids ([0227] I). 
One skilled in the art at the time the invention was filed to have included a surface treated inorganic filler of choice in Yagi to rigidity, heat resistance, thermal . 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi as applied to claim 1 above, and further in view of OHR et al. (US 2017/0224862). 
	Regarding claim 15: Yagi discloses an inorganic filler in an amount of 4-80 parts by mass per 100 parts hydrogenated block copolymer (a) ([0149]-[0150] Yagi), including calcium carbonate. However, an inorganic adsorbent having a specific surface area according to a BET method of 50 m2/g or more. 
	OHR is directed to a surface treated calcium carbonate having a specific surface area according to a BET method of 50 m2/g or more ([0042] OHR). One skilled in the art would have been motivated to have selected the surface treated calcium carbonate as the calcium carbonate of choice in Yagi since it excellent ab/adsorption properties and common malodors are controlled and is not hazardous to health ([0014] OHR). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the surface treated calcium carbonate as the calcium carbonate of choice in Yagi to arrive at claim 15 of the present invention. 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-13, 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-19 of U.S. Patent No. US 10,131,780. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-2: Claims 1-2 arrive at the present claims 1-2 in an anticipatory type manner. 
Regarding claim 3: While US ‘780 doesn’t claim a vinyl bond content of 63% by mol to 95% by mol, the vinyl bond content in claim 3 of US ‘780 is close enough that one skilled in the art would expect them to have the same properties. Specifically, there is no evidence to suggest that a hydrogenated block copolymer having a vinyl bond content of 60 mol% would have different properties than a hydrogenated block copolymer having 63 mol% vinyl bond content. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Regarding claims 4-13, 16-18: See claims 5-19 of US ‘780. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768